     Case 2:20-cv-02193-ODW-MAA Document 49 Filed 04/30/21 Page 1 of 1 Page ID #:186




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-02193-ODW (MAAx)                                 Date   April 30, 2021
 Title           Anthony Bouyer v. Tarzana Investment, LLC et al.


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):

       On April 30, 2021, Plaintiff Anthony Bouyer filed a stipulation, jointly with “Defendant,”
for leave to file a First Amended Complaint. (Stip., ECF No. 48.) Although there are presently
two Defendants identified in this action, Tarzana Investment, LLC and James Ventures, LLC,
the stipulation identifies only “Defendant,” and does not specify which “Defendant” joins in the
stipulation or whether the other Defendant objects. (See Compl., ECF No. 1; Stip. ¶ D.)
Additionally, Bouyer seeks leave to amend “to add the [newly-discovered] tenant, Tarzana 748
Inc.” as a Defendant. (Stip. ¶ C.) However, the proposed First Amended Complaint does more
than add Tarzana 748 Inc.; it also reasserts a claim for violation of the California Unruh Civil
Rights Act, a claim over which this Court previously declined to exercise supplemental
jurisdiction and dismissed. (See Stip. Ex. 1; Order Declining Suppl. Jurisdiction, ECF No. 22.)
For these reasons, the parties’ Joint Stipulation to File First Amended Complaint is DENIED
without prejudice.

         IT IS SO ORDERED.

                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
